DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) claim 3 line 2, “the antenna may fit” is indefinite;
	2) claim 13 line 4, “the feeding strip” has no antecedent basis;
	3) claim 13 line 4, “the substrate layer” has no antecedent basis;
	4) claim 13 line 5-6, “the ground plane” has no antecedent basis;
	5) claim 13 line 7, “the long and short radiating strips” have no antecedent basis;
	6) claim 14 line 2, “the copper layer has no antecedent basis;
	7) claim 14 lines 2-3, “the soldered ground point” has no antecedent basis;
	8) claim 14 line 3, “the soldered signal point” and “The substrate layer” both have no antecedent basis;
	9) claim 14 line 4, “ample space” is ambiguous and indefinite because it has no reference as to what dimensions or size that would entail;
	10) claim 14 line 5, “the top and bottom of the signal sub patch” have not antecedent basis;
	11) claim 15 line 2, “the small L-shaped gap” has no antecedent basis.
	12) Claim 17 line 2, “the antenna may be made of” is ambiguous.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,4-12,16,and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng(CN 207880743 U) in view of Liu(CN 107464961 A).
  -- In considering claim 1, the claimed subject matter that is met by Zeng includes:
	1) the tracking device to replace the tail light fixture on the vehicle, external light cover, lighting generation board, electricity storage device, processor board, antenna, wireless network, position sensor are met by the GPS tracking component(10) integrated with taillight fixture(14) with the LED lamps, LED circuit board, GPS circuit board(58), GPS antenna(68), communications antenna(72) rechargeable battery(38), microcontroller module(76), cellular mobile communication lamp power line, all of which are hosted inside of the taillight fixture(14).
	It would have constituted a matter of obvious design choice for one of ordinary skill to place the battery and microcontroller further away from the external cover, since one of ordinary skill would have readily recognized the most optimal placement of all devices in the system.
	Zeng does not teach the anti-theft mechanism to detect when the tracking device loses power.  In related art, Liu teaches a GPS positioning anti-theft automobile battery, wherein a GPS module and a vibration detecting circuit are capable of monitoring system power loss(see: abstract). And wherein the MCU detection circuit detects ultra-low power consumption.
	Since the use of anti-theft mechanism for tracking loss of power is well known, as taught by Liu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the GPS module and vibration detecting circuit of Liu, into the system of Zeng, since this would have helped ensure safety, by keeping the system intact in the event of loss of power possibly to a theft attempt.
  -- Claim 2 is met as discussed in claim 1 above.
  -- With regards to claims 4-5, the examiner takes Official Notice that in the anti-theft art, use of anti-theft mechanisms including tactile button switches, first and second connecting states, spring presses down is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate those components into the system of Zeng, since one of ordinary skill would have recognized the most efficient means of determining theft in the system.
	As well, with regards to claim 5, the vehicle position coordinates being transmitted is met by the GPS module of Liu sending the coordinates to the server upon detection of loss of power.
  -- Claims 6-12 recite subject matter that was addressed as discussed in claim 1 above.
  -- Claim 16 substantially corresponds to claim 1, and therefore is met as discussed in claim 1 above.
  -- Claims 18-19 recite subject matter that is met as discussed in claims 4-5 above.
  -- Claim 20 recite subject matter that is met as discussed in claim 1 above.
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Liu as applied to claim 1 and 16 above, and further in view of Goto(JP 2006011770 A).
  -- Claims 3 and 17 recite subject matter that is met as discussed in 1 above, except for:
	1) the antenna being made of FPC.
	In related art, Goto teaches a tracking system, wherein a flexible printed circuit(117) is utilized to mount a GPS chip(111)(see: paragraph 0027-0028].  Since the use of FPC and GPS antennae is well known for tracking devices, as taught by Goto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the FPC(117) into the antenna of Zeng, since the FPC would have provided reliable and well known means for mounting the antenna, and achieving communication in the system.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger(WO 2021133408 A1) in view of Goto.
  -- In considering claims 13-15, the claimed subject matter that is met by Burger includes:
	1) the cellular antenna that has a long radiating strip and a GPS antenna is met by the wire monopole antenna of the light assembly(2700), which is concealed in the face of the tail light assembly as shown in figure 27A(see: Burger, sec[00178]).   As well, Burger teaches that the Antenna structure may be circular or substantially circular contour(see: sec[00103]).  Burger also teaches that the wireless communication services for the vehicle include GPS(see:[00216]).
	Burger does not teach the FPC for the cellular antenna, or the GPS antenna, radiating strip with a length of 90-110 mm and a width of 1-2 mm, the feeding strip with a top length of 20-25 mm and width of 1-2 mm, and a bottom length of 4-6 mm, and as well, a short radiating strip with a width of 1-2 mm and a length of 8-12 mm, and a gap of 1-4 mm between the long and short radiating strips.
	In related art, Goto teaches a tracking system, wherein a flexible printed circuit(117) is utilized to mount a GPS chip(111)(see: paragraph 0027-0028].  Since the use of FPC and GPS antennae is well known for tracking devices, as taught by Goto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the FPC(117) into the antenna of Burger, and as well, to incorporate the GPS chip(111) of Goto into Burger, since Burger already desires to utilize GPS capability in its communication scheme, and therefore, the chip and FPC would have provided reliable and well known means of achieving communication in the system.  
	With regards to the above stated dimensions pertaining to the strips, and as well, the copper layer divided into two L shaped patches, grounding sub patch for the soldered ground point, larger signal sub patch for the soldered signal point, dividing the sub patches with ample space and dividing gaps, along with signal point having top width of 2-5 mm and bottom length of 1-15 mm, the small L-shaped gap between the top and bottom portions of the signal patch having dimensions of 0.5-1.2 mm, and the grounding sub patch having a bottom width of 2-5 mm and bottom length of 5-10 mm, the examiner takes official notice that use of these components for the purpose of providing circuitry for operating the antenna is well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these components into the system of Burger, since one of ordinary skill would have readily recognized the benefit of art related equivalents, and as well, the proper dimensions and spacing that would have been necessary in order to allow the system to operate as efficiently as possible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687